DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 December 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05 December 2019.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LITHIUM-ION BATTERY CONTAINING ELECTROLYTE INCLUDING CAPACITY RESTORATION ADDITIVES AND METHOD FOR RESTORING CAPACITY OF LITHIUM-ION BATTERY.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrolyte solution containing a lithium salt, a solvent, and an additive in advance of the detecting a capacity loss." It is unclear if the phrase "in advance of the detecting a capacity loss" is further limiting only "an additive" or all of "a lithium salt, a solvent, and an additive."
Claim 2 recites the limitation "the other part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 3 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN 102709589 B, hereinafter Lin).
Regarding claim 1, Lin discloses a method of producing a lithium-ion battery, comprising at least:
preparing a first lithium-ion battery (see cell, [0031]);
detecting a capacity loss of the first lithium-ion battery (see capacity, [0033]); and
performing capacity restoration treatment on the first lithium-ion battery having a detected capacity loss to produce a second lithium-ion battery (see charging, [0033]–[0037]),
the first lithium-ion battery including at least a positive electrode, a negative electrode, and an electrolyte solution (see cell, [0031]),
the electrolyte solution containing a lithium salt, a solvent, and an additive in advance of the detecting a capacity loss (see electrolyte solution, [0027]),
the additive having an oxidation potential (see thiophene, [0027]),
the oxidation potential being higher than an open circuit potential of the positive electrode in the first lithium-ion battery having a state of charge of 100% (see lithium iron phosphate, [0029]),
the capacity restoration treatment involving charging the first lithium-ion battery in such a way that at least part of the additive is oxidized (see 3.65 V, [0033]–[0037]).
Regarding claim 2, Lin discloses all claim limitations set forth above and further discloses a method of producing a lithium-ion battery:
wherein the additive consists of a plurality of components ([0063]–[0065]),
the plurality of components are different from each other in the oxidation potential ([0027], [0063]–[0065]),
the capacity restoration treatment involves charging the first lithium-ion battery in such a way that part of the plurality of components is oxidized and the other part of the plurality of components is not oxidized (see charging, [0033]–[0037]).
Regarding claim 3, Lin discloses all claim limitations set forth above and further discloses a method of producing a lithium-ion battery:
wherein the additive includes at least one selected from the group consisting of 2-methoxynaphthalene and thiophene (see thiophene, [0027]).
Regarding claim 4, Lin discloses a lithium-ion battery comprising at least:
a positive electrode (see cell, [0031]);
a negative electrode (see cell, [0031]); and
an electrolyte solution (see cell, [0031]),
the electrolyte solution containing a lithium salt, a solvent, and an additive (see electrolyte solution, [0027]),
the additive consisting of a plurality of components ([0027], [0063]–[0065]),
the plurality of components being different from each other in oxidation potential ([0027], [0063]–[0065]),
the plurality of components including at least one selected from the group consisting of 2-methoxynaphthalene and thiophene (see thiophene, [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiao (US 2014/0113203 A1) discloses a method of producing a lithium-ion battery, comprising at least preparing a first lithium-ion battery (see coin cells, [0054]); detecting a capacity loss of the first lithium-ion battery (see battery tester, [0054]); and performing capacity restoration treatment on the first lithium-ion battery having a detected capacity loss to produce a second lithium-ion battery (FIG. 4A, [0042]), the first lithium-ion battery including at least a positive electrode, a negative electrode, and an electrolyte solution (see coin cells, [0054]), the electrolyte solution containing a lithium salt, a solvent, and an additive in advance of the detecting a capacity loss (see electrolytes, [0054]), the additive having an oxidation potential (see TPFPB, [0054]), the oxidation potential being higher than an open circuit potential of the positive electrode in the first lithium-ion battery having a state of charge of 100% (see cathode, [0054]), the capacity restoration treatment involving charging the first lithium-ion battery in such a way that at least part of the additive is oxidized (FIG. 2, [0030]); wherein the additive consists 
Yokotsuji (US 2015/0125742 A1) discloses a method of producing a lithium-ion battery, comprising at least preparing a first lithium-ion battery (10, [0052]); detecting a capacity loss of the first lithium-ion battery (10, [0101]–[0103]); and performing capacity restoration treatment on the first lithium-ion battery having a detected capacity loss to produce a second lithium-ion battery (see charging, [0101]–[0103]), the first lithium-ion battery (10) including at least a positive electrode (20), a negative electrode (30), and an electrolyte solution (43, [0052]), the electrolyte solution (43) containing a lithium salt, a solvent, and an additive in advance of the detecting a capacity loss (see electrolyte, [0043]), the additive having an oxidation potential (see additive, [0067]), the oxidation potential being higher than an open circuit potential of the positive electrode in the first lithium-ion battery having a state of charge of 100% (Tables 1–4, [0092]–[0117]), the capacity restoration treatment involving charging the first lithium-ion battery in such a way that at least part of the additive is oxidized (see charging, [0101]–[0103]); wherein the additive consists of a plurality of components (Tables 1–4, [0092]–[0117]), the plurality of components are different from each other in the oxidation potential (Tables 1–4, [0092]–[0117]), the capacity restoration treatment involves charging the first lithium-ion battery in such a way that part of the plurality of components is oxidized and the other part of the plurality of components is not oxidized (see charging, [0101]–[0103]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.